Title: Editorial Note
From: 
To: 


       “Last Thursday Afternoon [28 January 1773] died at the North End, after a few Days Illness, Mrs. Christian Bell, Wife of James Bell, of this Town, Cordwainer, who is a Native of Scotland; it being notorious to Numbers of People that this Woman had for several Years past very undeservedly suffered frequent & cruel Abuses from her said Husband; a suspicion immediately arose after her Death, that she had been murdered by him; in Consequence of which, a Warrant was issued on Friday [29 January] by Mr. Justice Gardner, and the said James Bell was apprehended, and after an Examination had before the said Justice, was on the Evening of that Day committed to Goal. On Saturday [30 January] a Coroners Inquest was summoned, who after carefully examining the Witnesses, and critically inspecting the Body, with the assistance of Messers. Danforth, Rand, and Fudger, Physicians of the Town, upon their Oaths declare, that the said Christian Bell came to her Death in consequence of repeated Blows upon her Body, given her by her said Husband, James Bell; more particularly by one Blow or Blows upon her Head, just over the right Eye, which she received on and since the Evening of the 16th ult.”
       At the February 1773 Suffolk Superior Court, the grand jury, specifying the fatal wound as two inches long, one inch broad, and two inches deep, indicted Bell for murder. We do not know what part, if any, Adams played in the subsequent trial, although the extensive nature of his notes suggests that he was of counsel for the defendant. The jury returned a verdict of not guilty of murder, but guilty of manslaughter, presumably because the evidence showed no malice aforethought. Bell pleaded benefit of clergy, was branded on the brawn of the thumb, and was discharged.
      